UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 14, 2014 Calypte Biomedical Corporation (Exact name of registrant as specified in its charter) Delaware 000-20985 06-1226727 (State or other jurisdiction) (Commission File Number) (I.R.S. Employer Identification) of Incorporation) 15nd Ave, Portland, OR 97224 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (503) 726-2227 N/A (Former name or former address, if changed since last report) ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 3.03Material Modification to Rights of Security Holders On March 14, 2014, the Registrant amended its Restated Certificate of Incorporation to (i) increase the number of authorized shares of Common Stock from 800,000,000 to 2,400,000,000 and (ii) decrease the par value of the Common Stock to $0.005. A copy of the Registrant’s Certificate of Amendment of Restated Certificate of Incorporation is attached hereto as Exhibit 99.1. Item 5.07Submission of Matters to a Vote of Security Holders On March 14, 2014, a special meeting of stockholders was held to consider the amendment of the Registrant’s Restated Certificate of Incorporation described in Item 3.03 above. The stockholders approved the amendment by the following vote: For Against Abstain Broker Non-Votes 0 Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Certificate of Amendment of Restated Certificate of Incorporation. 2 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 18, 2014 Calypte Biomedical Corporation By: /s/ Adel Karas Adel Karas President, Chairman of the Board and Chief Executive Officer 3
